PER CURIAM.
Robert H. Folsom, defendant below, has moved for an appeal from a judgment of the Mercer Circuit Court by which appel-lee was awarded damages in the sum of $500 for injury to a thoroughbred colt which resulted in its destruction. The injury was alleged to have resulted from malpractice on the part of appellant, a veterinarian.
An examination of the record has revealed that sufficient evidence was produced to put in issue the question of whether appellant used such skill and attention as may ordinarily be expected of careful and skillful persons in his profession.
The issue was correctly submitted to a jury.
The motion for an appeal is overruled and the judgment stands affirmed.